By the 6th section of the charter it is provided that "deposits shall be withdrawn by the depositor or some person by him legally authorized; but no person shall receive any part of his principal or dividend, without producing the original book, that such payment may be entered thereon, or produce satisfactory evidence that said book is lost. No money shall be withdrawn except on the second Wednesday in October, January, April and July, and one week's notice of the intention of withdrawing the same shall be given to the Treasurer in writing."
It was contended for the defendant that the deposits *Page 124 
being assignable by a transfer of the depositor's book with the assignment endorsed upon it, the garnishee could not make oath that he had property of the defendant in his hands, and that therefore the deposits, like money due upon a negotiable promissory note or bill of exchange, were not attachable.
But the court held that the deposits were liable to attachment like deposits in any other bank; that they differed in the mode of transfer from deposits in other banks only by requiring, in addition to the order of the depositor, the production of his book to entitle the assignee to receive any part of the principal or dividend; and that, until the Treasurer had received notice of a transfer, he had a right to consider the deposits as still belonging to the original depositor.